                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 UNITED STATES OF AMERICA,                            CR 18–64–BLG–DLC

                      Plaintiff,
                                                              ORDER
        vs.

 ALBERT GARCIA,

                      Defendant.



      United States Magistrate Judge Timothy J. Cavan entered Findings and

Recommendation in this matter on November 20, 2018. Neither party objected

and therefore they are not entitled to de novo review of the record. 28 U.S.C. §

636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge Cavan recommended this Court accept Albert Garcia’s guilty plea


                                           1
after Garcia appeared before him pursuant to Federal Rule of Criminal Procedure

11, and entered a plea of guilty to possession with intent to distribute

methamphetamine in violation of 21 U.S.C. § 841(a)(1) as charged in Count I of

the Indictment.

      I find no clear error in Judge Cavan’s Findings and Recommendation (Doc.

29), and I adopt them in full.

      Accordingly, IT IS ORDERED that Albert Garcia’s motion to change plea

(Doc. 21) is GRANTED and Albert Garcia is adjudged guilty as charged in Count

I of the Indictment.

      DATED this 10th day of December, 2018.




                                          2
